Response to Amendment
This Office action is in response to the amendments and remarks filed on 8/24/2022. The amendments to the claims were received and have been entered. 
Claim 1 has been amended. Claim 14 has been canceled. Claims 1-13 and 15 remain present in this application. 
The drawing objection is withdrawn in view of the remarks. 
The rejection of claims 1-3 and 15 under 35 USC 112(b) are withdrawn in view of the amendments. The claim amendments include the allowable subject matter of claim 14 incorporated into claim 1 as indicated in the office action page 9.
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 and 15 are allowed over the prior art of record. 
The claim invention is directed to a display device for reducing a dead space and for preventing or reducing pattern visibility at a display area.
Regarding claim 1, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a display panel” including claimed limitations “wherein the display panel further comprising: a light shielding laver disposed between the thin film transistor structures and the base substrate; the light shielding laver configured to shield light rays on a side of the base substrate facing away from the light shielding laver from irradiating the thin film transistor structures and a laver where the reflection parts are located is same as a laver where the light shielding laver is located, and a material of the reflection parts is same as a material of the light shielding layer.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 9, 2022